UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7474


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS CONJO-BERERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees,    District  Judge.        (5:06-cr-00057-RLV-DCK-2;
5:10-cv-00189-RLV)


Submitted:   February 24, 2014            Decided:   March 4, 2014


Before KING, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Gridley Pruden, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Appellant.     Steven R. Kaufman,
Thomas A. O’Malley, Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos        Conjo-Berera       seeks      to     appeal       the     district

court’s    order     denying   relief       on    his    28    U.S.C.     § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.              28    U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing          of    the   denial      of     a

constitutional       right.”        28      U.S.C.      § 2253(c)(2).             When     the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Conjo-Berera        has      not    made       the        requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3